 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   Carey Camp, Individually and on Behalf                  Case No.: 18-cv-1208-AJB-BLM
     of All Others Similarly Situated,
10
                                            Plaintiff,       ORDER:
11
     v.                                                      (1) GRANTING CONSOLIDATION;
12
                                                             (2) APPOINTING LEAD PLAINTIFF;
     Qualcomm Inc., Steven K. Mollenkopf,
13                                                           and
     and George S. Davis,
                                                             (3) APPOINTING LEAD COUNSEL
14                              Defendants.
15                                                           (Doc. Nos. 14, 15, 16)
16
17         Before the Court are competing motions to appoint lead plaintiff and lead counsel in
18   this case. Plaintiffs Gatubhai Mistry and Daljit Singh move to be appointed as lead plaintiff,
19   while plaintiff Bradley Leach, who originally moved as well, filed a non-opposition to the
20   competing motions. (Doc. Nos. 14, 15, 16.) Although the Court finds Singh has the largest
21   financial interest, the Court GRANTS Mistry’s motion for lead plaintiff and appointment
22   of counsel, (Doc. No. 16), and DENIES both Singh’s and Leach’s competing motions,
23   (Doc. Nos. 14, 15), for the reasons outlined below. The Court also GRANTS the parties’
24   requests to consolidate.
25                                     I.       BACKGROUND
26         Plaintiff represents a class of those who purchased Qualcomm stock between
27   January 31, 2018, and March 12, 2018 and who are suing under the Securities Exchange
28   Act of 1934. (Doc. No. 1 ¶ 1, Camp Complaint.) Plaintiffs allege that on January 29, 2018,

                                                         1
                                                                                      18-cv-1208-AJB-BLM
 1   Qualcomm “secretly filed a voluntary request” for The Committee on Foreign Investment
 2   in the United States (“CFIUS”) to investigate Broadcom Limited, in an attempt to “frustrate
 3   Broadcam’s attempt to acquire” Qualcomm. (Id. ¶ 5.) This scheme was eventually revealed
 4   on March 5, 2018, causing Qualcomm’s stock to decline. (Id.) Plaintiffs allege Qualcomm
 5   made “materially false and misleading statements and failed to disclose” the scheme to
 6   investors, resulting in “the precipitous decline in the market value of the Company’s
 7   securities.” (Id. ¶¶ 6–7.)
 8                          II.    REQUEST FOR CONSOLIDATION
 9         Federal Rule of Civil Procedure 42(a) provides that “when actions involving
10   common questions of law or fact are pending before the court, it . . . may order all the
11   actions consolidated[.]” Fed. R. Civ. P. 42(a). The district court has “broad discretion under
12   this rule to consolidate cases pending in the same district.” Investors Research Co. v.
13   United States Dist. Ct., 877 F.2d 777 (9th Cir. 1989). The purpose of consolidation is to
14   avoid the unnecessary costs or delays that would ensue from proceeding separately with
15   claims or issues sharing common aspects of law or fact. EEOC v. HBE Corp., 135 F.3d
16   543, 550 (8th Cir. 1998).
17         Additionally, the Private Securities Litigation Reform Act (“PSLRA”) directs that
18   cases should be consolidated when more than one action is filed on behalf of a class
19   asserting substantially the same claim or claims. See In re Cendant Corp. Litig., 182 F.R.D.
20   476, 478 (D. N.J. 1998) (citing 15 U.S.C. § 78u-4(a)(3)(B)(ii)). Further, 15 U.S.C. § 78u-
21   4(a)(3)(B)(ii) requires that any motions for consolidation be decided first, and that “as soon
22   as practicable” thereafter, the Court “shall appoint the most adequate plaintiff as lead
23   plaintiff for the consolidated actions.” Id.
24         Here, there are two actions which plaintiffs request to consolidate: Camp v.
25   Qualcomm, 18-cv-1208-AJB-BLM, and Jadhav v. Qualcomm, 18-cv-1457-AJB-BLM.
26   Because both cases involve similar factual and legal issues surrounding the same alleged
27   misconduct by Qualcomm—between January 31, 2018, and March 12, 2018—the Court
28   GRANTS the motions to consolidate. (Doc. Nos. 14; 15-2 at 4; 16-1 at 7–8.)

                                                    2
                                                                                 18-cv-1208-AJB-BLM
 1                       III.   APPOINTMENT OF LEAD PLAINTIFF
 2         Under the PSLRA, the district court “shall appoint as lead plaintiff the member or
 3   members of the purported class that the court determines to be the most capable of
 4   adequately representing the interest of the class members[.]” 15 U.S.C. § 78u-4(a)(3)(B)(i).
 5   The PSLRA creates a rebuttable presumption that the most adequate plaintiff should be the
 6   plaintiff who: (1) has filed the complaint or brought the motion for appointment of lead
 7   counsel in response to the publication of notice, (2) has the “largest financial interest” in
 8   the relief sought by the class, and (3) otherwise satisfies the requirements of Federal Rule
 9   of Civil Procedure 23. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa)–(cc). The presumption may
10   be rebutted only upon proof that the presumptive lead plaintiff: (1) will not fairly and
11   adequately protect the interests of the class or (2) is subject to “unique defenses” that render
12   such plaintiff incapable of adequately representing the class. 15 U.S.C. § 78u-
13   4(a)(3)(B)(iii)(II)(aa)–(bb).
14         By its terms, the PSLRA “provides a simple three-step process for identifying the
15   lead plaintiff” in a private securities class action litigation. In re Cavanaugh, 306 F.3d 726,
16   729 (9th Cir. 2002). “The first step consists of publicizing the pendency of the action, the
17   claims made and the purported class period.” Id. At the second step, “the district court must
18   consider the losses allegedly suffered by the various plaintiffs,” and select as the
19   “presumptively most adequate plaintiff . . . the one who has the largest financial interest in
20   the relief sought by the class and otherwise satisfies the requirements of Rule 23 of the
21   Federal Rules of Civil Procedure.” Id. at 729–30 (internal citations omitted). Finally, at the
22   third step, the district court “give[s] other plaintiffs an opportunity to rebut the presumptive
23   lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy requirements.”
24   Id. at 730.
25         1.      Procedural Requirements
26         Under the PSLRA, a plaintiff who files a securities litigation class action must
27   provide notice to class members via publication in a widely-circulated national business-
28   oriented publication or wire service within 20 days of filing the complaint. 15 U.S.C. § 78u-

                                                    3
                                                                                   18-cv-1208-AJB-BLM
 1   4(a)(3)(A)(I). The notice must: (1) advise class members of the pendency of the action, the
 2   claims asserted therein, and the purported class period; and (2) inform potential class
 3   members that, within 60 days of the date on which notice was published, any members of
 4   the purported class may move the court to serve as lead plaintiff in the purported class. 15
 5   U.S.C. § 78u-4(a)(3)(A)(i)(I)–(II).
 6         Here, both plaintiffs met the procedural requirements and timely moved for
 7   appointment by the August 7, 2018 deadline. (Doc. Nos. 15-2 at 5; 16-1 at 9.)
 8         2.     Largest Financial Interest
 9         Singh alleges he has the largest financial interest because he “lost $340,877.48 on
10   his purchases of Qualcomm securities.” (Doc. No. 15-2 at 6; Rosen Decl., Ex. 3, Doc. No.
11   15-6 at 2.) Mistry claims he has the largest financial interest because he “suffered a loss of
12   approximately $75,565 under a LIFO [last in, first out] analysis in connection with his
13   Class Period purchases of Qualcomm securities.” (Id. at 9.) Thus, it is easily ascertained
14   that Singh has the largest financial interest here.
15         3.     Rule 23 Requirements
16         Although Singh has the largest financial interest, the Court finds that Singh fails the
17   third requirement as he does not meet the Rule 23 requirements, which at this early stage
18   requires only a preliminary showing of typicality and adequate interest protection. See
19   Cavanaugh, 306 F.3d at 729–31 (“The third step of the process is to give other plaintiffs
20   an opportunity to rebut the presumptive lead plaintiff’s showing that it satisfies Rule 23’s
21   typicality and adequacy requirements. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).”). Mistry argues
22   this is where Singh’s claim falls short and asserts why he should be lead plaintiff. The
23   Court agrees.
24                a.     Typicality
25         The typicality requirement asks whether the presumptive lead plaintiff has suffered
26   the same or similar injuries as absent class members as a result of the same conduct by the
27   defendants and are founded on the same legal theory. Hanon v. Dataproducts Corp., 976
28   F.2d 497, 508 (9th Cir. 1992); Frias v. Dendreon Corp., 835 F. Supp. 2d 1067, 1075 (W.D.

                                                    4
                                                                                 18-cv-1208-AJB-BLM
 1   Wash. 2011) (citing Schonfield v. Dendreon Corp., Nos. C07-800MJP, C07-869MJP, C07-
 2   870MJP, C07-898MJP, 2007 WL 2916533, at *4 (W.D. Wash. Oct. 4, 2007)). The
 3   representative claims need only be “reasonably co-extensive” with those of absent class
 4   members, rather than “substantially identical” to them. Hanlon v. Chrysler Corp., 150 F.3d
 5   1011, 1020 (9th Cir. 1998).
 6          This requirement concerns whether “the representative parties will fairly and
 7   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The two primary
 8   adequacy inquiries are (1) whether there are conflicts of interest between the proposed lead
 9   plaintiff and the class and (2) whether plaintiff and counsel will vigorously fulfill their
10   duties to the class. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).
11          Both Singh and Mistry argue they are typical, and the Court agrees insofar as they
12   each share similar questions of law and fact with class members. However, Mistry’s
13   concerns regarding Singh’s typicality raised during the motion hearing concern the Court.
14   Singh failed to include any basic details about himself, including where he lives or who he
15   is specifically in his motion. Due to these errors, the Court finds it difficult to determine
16   whether Singh would indeed be a typical plaintiff for the class. Because Mistry has
17   included such details, however, the Court finds he would be the better choice for lead
18   plaintiff.
19                b.     Adequacy
20          Singh also asserts he is adequate because is willing to serve as a class member and
21   “is not aware of any unique defenses that Defendants could raise against him that would
22   render [Singh] inadequate to represent the Class.” (Id. at 7–8.) Mistry alleges he is adequate
23   as there is no conflict of interest between himself and the class and has demonstrated
24   commitment to pursing the litigation. (Id. at 10–11; Mistry Decl., Doc. No. 16-3 ¶ 3.)
25   However, Mistry notes there was several errors in Singh’s pleadings which question his
26   adequacy to represent the class.
27          Notably, Mistry points out that that although Singh declared under penalty of perjury
28   that he “reviewed the complaint and authorized its filing,” there was no complaint filed in

                                                   5
                                                                                 18-cv-1208-AJB-BLM
 1   his name. (Id. at 9 (emphasis in original).) In a similar case cited by Mistry, the Court stated
 2   that “[Plaintiff’s] willingness to make false statements under oath contributes to the court’s
 3   conclusion that he would not have been an adequate lead plaintiff.” Garbowski v. Tokai
 4   Pharmaceuticals, Inc., 302 F. Supp. 3d 441, 455 (D. Mass. 2018). This Court has similar
 5   reservations. Looking at Singh’s “Certification and Authorization of Named Plaintiff
 6   Pursuant to Federal Securities Laws,” Singh did sign under penalty of perjury that he
 7   “reviewed the complaint and authorized its filing,” however, there was indeed no filing
 8   made on behalf of Singh. (Doc. No. 15-5 at 2.)
 9         Mistry also asserts doubts about Singh’s ability to serve as the class representative
10   because of “significant errors in the transaction records and loss calculations accompanying
11   Mr. Singh’s motion.” (Id.) The certification claims $62.30 was the price to purchase 400
12   shares on February 21, 2018, however that price allegedly is not within the daily low or
13   high trading prices for Qualcomm stock that day. (Id.) Additionally, Mistry claims Singh
14   used the wrong loss calculation, which when corrected, reduces his losses by 30%. (Id.)
15         Due to these errors in Singh’s pleadings, and the questions surrounding whether he
16   is a typical plaintiff, the Court finds these questions underscore the reliability of Singh’s
17   representations. Thus, the Court finds that Singh does not meet the final requirements to
18   be appointed lead plaintiff under Rule 23, leading the Court to assign lead plaintiff to
19   Mistry.
20                        IV.    APPOINTMENT OF LEAD COUSNEL
21         The PSLRA provides that the “most adequate plaintiff shall, subject to the approval
22   of the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v).
23   Mistry wishes to appoint “Kessler Topaz and Robbins Geller to serve as Lead Counsel for
24   the class.” Kessler Topaz specializes in prosecuting complex class actions and is currently
25   serving as lead or co-lead counsel in several securities class actions. (Doc. No. 16-1 at 11–
26   12.) The second firm Plaintiff requests to appoint, Robbins Geller, also has experience with
27   class actions and “is actively engaged in complex litigation, particularly securities
28   litigation.” (Id. at 12.) With “a history of working collaboratively as lead counsel in

                                                    6
                                                                                   18-cv-1208-AJB-BLM
 1   securities class actions,” the Court finds the two firms have the resources and experience
 2   to effectively manage the class litigation. Thus, Kessler Topaz and Robbins Geller are
 3   appointed as Lead Counsel.
 4                                     V.     CONCLUSION
 5         For the reasons stated above, the Court GRANTS Mistry’s motions for
 6   Consolidation of Related Actions, Appointment as Lead Plaintiff, and Approval of
 7   Selection of Counsel. (Doc. No. 16.) The Court DENIES both Singh’s and Leech’s
 8   competing motions. (Doc. Nos. 14, 15.) The Court ORDERS as follows:
 9         1.     Pursuant to Federal Rule of Civil Procedure 42(a), Camp v. QUALCOMM
10   Incorporated, No. 3:18-cv-01208, and Jadhav v. QUALCOMM Incorporated, No. 3:18-
11   cv-1457, and all related actions are consolidated for all purposes (the “Consolidated
12   Action”). This Order will apply to the Consolidated Action and to each case that relates to
13   the same subject matter that is subsequently filed in this District or is transferred to this
14   District, and is consolidated with the Consolidated Action.
15         2.     A Master File is established for this proceeding. The Master File will be Case
16   No. 3:18-cv-01208-AJB-BLM. The Clerk will file all pleadings in the Master File and note
17   such filings on the Master Docket.
18         3.     An original of this Order will be filed by the Clerk in the Master File.
19         4.     The Clerk shall mail a copy of this Order to counsel of record in the
20   Consolidated Action.
21         5.     Every pleading in the Consolidated Action must have the following caption:
22
23
         IN RE QUALCOMM/BROADCOM                         No. 3:18-cv-01208-AJB-BLM
24
         MERGER SECURITIES LITIGATION
25
26
27
28

                                                   7
                                                                                 18-cv-1208-AJB-BLM
 1         6.      The Court requests the assistance of counsel in calling to the attention of the
 2   Clerk of this Court the filing or transfer of any case that may properly be consolidated as
 3   part of the Consolidated Action.
 4         7.      When a case that arises out of the same subject matter as the Consolidated
 5   Action is hereinafter filed in this Court or transferred from another court, the Clerk of this
 6   Court will:
 7                 (a)   File a copy of this Order in the separate file for such action;
 8                       and
 9                 (b)   Make the appropriate entry in the Master Docket for the
10                       Consolidated Action.
11         8.      Each new case that arises out of the subject matter of the Consolidated Action
12   will be consolidated with the Consolidated Action. This Order will apply thereto, unless a
13   party objects to consolidation (as provided for herein), or to any provision of this Order,
14   within 10 days after the date upon which a copy of this Order is served on counsel for such
15   party by filing an application for relief, and this Court deems it appropriate to grant such
16   application. Nothing in the foregoing will be construed as a waiver of Defendants’ right to
17   object to consolidation of any subsequently filed or transferred related action.
18         9.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Gatubhai Mistry is appointed to serve
19   as Lead Plaintiff in the Consolidated Action.
20         10.     Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), Gatubhai Mistry’s selection of
21   Kessler Topaz Meltzer & Check, LLP and Robbins Geller Rudman & Dowd LLP as Lead
22   Counsel for the class is approved. Lead Counsel will have the authority to speak for all
23   plaintiffs and class members in all matters regarding the litigation, including, but not
24   limited to, pre-trial proceedings, motion practice, trial, and settlement. Additionally, Lead
25   Counsel shall have the following responsibilities:
26                 (a)   to brief and argue motions;
27                 (b)   to initiate and conduct discovery, including, but not limited to,
28                       coordination of discovery with Defendants’ counsel, and the

                                                    8
                                                                                    18-cv-1208-AJB-BLM
 1                    preparation of written interrogatories, requests for admissions,
 2                    and requests for production of documents;
 3              (c)   to direct and coordinate the examination of witnesses in
 4                    depositions;
 5              (d)   to act as spokesperson at pretrial conferences;
 6              (e)   to call meetings of the plaintiffs’ counsel as they deem
 7                    necessary and appropriate from time to time;
 8              (f)   to initiate and conduct any settlement negotiations with
 9                    Defendants’ counsel;
10              (g)   to consult with and employ experts; and
11              (h)   to perform such other duties as may be expressly authorized
12                    by further order of this Court.
13        IT IS SO ORDERED.
14   Dated: January 22, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                              18-cv-1208-AJB-BLM
